EXHIBIT 10.1

 

FIRST AMENDMENT OF

LEASE AGREEMENT

 

THIS AGREEMENT is executed in duplicate this 17th day of May, 2013, by and
between PURDUE RESEARCH FOUNDATION, an Indiana corporation, of Tippecanoe
County, Indiana, (“Lessor”), and ENDOCYTE (“Tenant”). In consideration of their
mutual promises contained in this Amendment, the parties agree as follows:

 

WHEREAS, the parties have heretofore entered into a Lease Agreement dated
January 30, 2013 between Lessor and Lessee for certain premises at the Purdue
Technology Center, 3000 Kent Avenue, West Lafayette, Indiana 47906, and

 

WHEREAS, the parties wish to amend provisions of the lease at the request of the
Lessee:

 

NOW, THEREFORE, IN CONSIDERATION OF the mutual promises and covenants therein,
it is agreed between the parties hereto as follows:

 

1.Remove Section 1. DESCRIPTION OF LEASED PROPERTY. Replace as follows:




23,907 square feet in Suites A1-100, A1-200, B1-200, B1-201, B1-203, B1-300,
B1-400, B1-500, A2-100, A2-300, B2-300, B2-400, B2-500, B2-603, B2-700, B2-900,
C1-201 and C1-202 (the “Leased Property”) located in the PURDUE TECHNOLOGY
CENTER at 3000 Kent Avenue, West Lafayette, Indiana (the “Building”) in the
Purdue Research Park (the “Park”). This Leased Property is further designated on
Exhibit “A”.




2.Remove Section 4. RENT. Replace as follows:

 

a.Base Rent.

 

i.Lessee agrees to pay Lessor as rent (the “Guaranteed Rent”) for the balance of
the Initial Term, as defined herein, the annualized amount of Four Hundred
Seventy-Two Thousand Nine Hundred Fifty-Seven and 00/100 Dollars ($472,957.00)
(the “Rent”). Tenant agrees to pay the Rent in consecutive monthly installments
("Monthly Rent Installment") of Forty-Seven Thousand Four Hundred Forty-Seven
and 69/100 Dollars ($47,447.69) per month, in advance of the first day of each
month, effective May 1, 2013. The Rent is equal to $17.71 per square foot for
the portion of the Leased Property devoted to office uses; and $33.29 per square
foot for the portion of the Leased Property used as a laboratory, per year
during the Initial Term.

 

During the Initial Term and any subsequent Extension Periods, the Rent shall be
adjusted annually and effective January 1st. Each year during the Lease Term,
the Rent shall be equal to the rental rate established for the Building
(“Building Rate”) for the subsequent calendar year multiplied by the square feet
occupied by Tenant and shall remain in effect until the Building Rate changes.
The Building Rate shall be determined by Landlord and provided, by written
notice, to Tenant not later than November 1st of each calendar year. The
Building Rate increase shall not exceed five percent (5%) during any given year.
In no event shall the Rent be adjusted more frequently than annually. The new
Rent as so adjusted shall begin each calendar year on January 1st and continue
at the adjusted rate until the next annual adjustment of the Building Rate. The
corresponding Monthly Rent Installment shall also be adjusted to be consistent
with the change in the Rent.

 

ii.The Monthly Rent Installment shall be prorated for periods at the beginning
and end of the Lease Term, as defined herein, which do not constitute full
calendar months.

 

b.Workstations. Landlord agrees to provide workstations for use as shown on
Exhibit D. Tenant agrees to pay for the workstations on a monthly basis in the
amount of Eight Hundred Eight-Six and 31/100 Dollars ($886.31) per month, which
is included in the rental amount above and inclusive of the same terms and
conditions of Section 4. Cabinetry, conference room table and chairs are
included with this amendment for spaced C1-201 and C1-202. Workstations as
described herein are considered a fixture of the space and shall not be removed
by Tenant. The rent amount for the workstations/cabinetry/conference room
furniture shall remain fixed for the initial term and options described herein.

 

 

 

 

c.Late Fee. If Lessor does not receive any payment of the Monthly Rent
Installment or any other amounts to be paid to Lessor when due, a fee of Fifty
Dollars ($50) will be charged on the fifth day after such payment is due and
owing plus Five Dollars ($5) for each day thereafter (collectively the “Late
Charges”) until payment is received. The accrued Late Charges are in addition to
the Monthly Rent Installment, and are due with the payment of the outstanding
Monthly Rent Installment. Lessor’s receipt of Late Charges does not waive the
right of Lessor to evict Lessee for nonpayment of Rent if Lessor so elects.

 

d.Returned Check Fee. If a check is returned from the bank for any reason, a
Twenty-Five Dollar ($25.00) fee will be assessed, plus the applicable Late
Charges until the outstanding Monthly Rent Installment is paid in full.

 

e.Rent Payments. The Monthly Rent Installment payments and any other sums due
Landlord hereunder shall be payable at Landlord’s principal office at 1281 Win
Hentschel Boulevard, West Lafayette, IN 47906. All Rent and any other sums owed
by Tenant under this Lease shall be payable without notice or demand and without
deduction, diminution, abatement, counterclaim, or set off of any amount or for
any reason whatsoever, and without relief from valuation or appraisement laws
and with attorney’s fees.

 

3.This First Amendment of Lease Agreement shall commence upon signing.

 

4.It is further agreed that all of the terms and conditions of said
aforementioned lease Agreement dated January 30, 2013, except as hereby amended,
are hereby affirmed and shall remain in full force and effect during the
remainder of the term thereof.

 

WITNESS the signatures and seal of the above parties the day and year first
above written.

 

LANDLORD:   PURDUE RESEARCH FOUNDATION     an Indiana corporation (formed and
existing under the Indiana Foundation or Holding Companies Act, Acts of 1921,
ch. 246)             By: /s/ Gregory W. Deason       Gregory W. Deason      
Vice President       Executive Director – Purdue Research Park

 

ATTEST:           By: /s/ Timothy R. Peoples     Timothy R. Peoples    
Director, Purdue Technology Centers  

 

TENANT:   ENDOCYTE             By: /s/ Mike Sherman       Mike Sherman          
  By: /s/ P. Ron Ellis       P. Ron Ellis       President/CEO

 



 

 



 

EXHIBIT A

LEASED PREMISES 

 

Unit A1-200   Office Space   9,131 square feet   Unit B1-200   Office Space  
168 square feet   Unit B1-201   Office Space   230 square feet   Unit B1-203  
Office Space   363 square feet   Unit B1-300   Office Space   906 square feet  
Unit B1-400   Office Space   (included in A1-200)   Unit A2-101   Office Space  
253 square feet   Unit A2-104   Office Space   216 square feet   Unit A2-105  
Office Space   161 square feet   Unit A2-108   Office Space   215 square feet  
Unit A2-301   Office Space   325 square feet   Unit A2-304   Office Space   216
square feet   Unit A2-305   Office Space   161 square feet   Unit B2-300  
Office Space   149 square feet   Unit B2-400   Office Space   1,513 square feet
  Unit B2-500   Office Space   148 square feet   Unit B2-603   Office Space  
253 square feet   Unit B2-700   Office Space   148 square feet   Unit B2-900  
Office Space   149 square feet   Unit C1-201   Office Space   324 square feet  
Unit C1-202   Office Space   191 square feet                   Total Office
Space   15,220 square feet               Unit A1-100   Lab Space   4,069 square
feet   Unit B1-500   Lab Space   690 square feet   Unit A2-102   Lab Space   367
square feet   Unit A2-103   Lab Space   325 square feet   Unit A2-106   Lab
Space   495 square feet   Unit A2-107   Lab Space   477 square feet   Unit
A2-302   Lab Space   339 square feet   Unit A2-303   Lab Space   409 square feet
  Unit B2-300   Lab Space   379 square feet   Unit B2-500   Lab Space   380
square feet   Unit B2-700   Lab Space   378 square feet   Unit B2-900   Lab
Space   379 square feet                   Total Lab Space   8,687 square feet  

 

(See attached map.)



 

 

 

 

[tmap.jpg]

 

 

